Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 14, 1985, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While there may have been some inconsistencies in the testimony of the People’s witnesses, issues of credibility are primarily for the jury to resolve (see, People v Shapiro, 117 AD2d 688; People v Bauer, 113 AD2d 543). Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]).
Further, the defendant failed to prove the defense of duress by a preponderance of the evidence. Based upon his own admissions, the defendant, after allegedly being compelled through the use of physical force to drive the three other perpetrators to the scene of the crime, chose to remain in his vehicle and wait for them for 15 to 20 minutes. Thus, the defendant failed to establish his defense of duress (see, People v Lane, 112 AD2d 247, 248; People v Campos, 108 AD2d 751). The defendant’s explanation for his failure to escape was rejected by the jury.
Finally, the claimed errors in the jury charge are unpreserved for review, and are, in any event, without merit. Mangano, J. P., Rubin, Kooper and Harwood, JJ., concur.